                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

STEVEN KADAR et. ux.,                         )
                                              )
                          Plaintiffs,         )
                                              )
                                              )
   vs.                                        ) Case No.: 4:19-CV-00373-HEA
                                              )
AROUBA SIDDIQUI, et al.,                      ) JURY TRIAL DEMANDED
                                              )
                        Defendants.           )

     SEPARATE ANSWER OF DEFENDANT USAA CASUALTY INSURANCE
   COMPANY TO PLAINTIFFS’ THIRD AMENDED COMPLAINT FOR DAMAGES

         COMES NOW Defendant USAA Casualty Insurance Company (“USAA CIC”) and for

its Separate Answer to Plaintiffs’ Third Amended Complaint for Damages states:

                                         INTRODUCTION

         To the extent that a response is necessary to Plaintiffs’ “Introduction” Defendant USAA

CIC denies each and every allegation.

                                            PARTIES

         1. This Defendant is without sufficient information to admit or deny the allegations con-

tained within ¶1 and therefore denies.

         2. This Defendant is without sufficient information to admit or deny the allegations con-

tained within ¶2 and therefore denies.

         3. This Defendant is without sufficient information to admit or deny the allegations con-

tained within ¶3 and therefore denies.

         4. This Defendant admits ¶4.
       5. This Defendant is without sufficient information to admit or deny the allegations con-

tained within ¶5 and therefore denies.

       6. This Defendant admits ¶6.

       7. This Defendant admits ¶7.

       8. This Defendant admits it is an insurance company and admits that it provided an au-

tomobile insurance policy covering Plaintiffs at all times relevant to this action, however, this

Defendant denies each and every remaining allegation contained in ¶8.

       9.    This Defendant is without sufficient information to admit or deny the allegations

contained within ¶9 and therefore denies.

                                             VENUE

       10. This Defendant admits ¶10.

       11. This Defendant admits ¶11.

                                             FACTS

       12. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶12 and therefore denies.

       13. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶13 and therefore denies.

       14. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶14 and therefore denies.

       15. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶15 and therefore denies.




                                               -2-
       16. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶16 and therefore denies.

       17.   This Defendant is without sufficient information to admit or deny the allegations

contained within ¶17 and therefore denies.

       18. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶18 and therefore denies.

       19. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶19 and therefore denies.

       20. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶20 and therefore denies.

       21. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶21 and therefore denies.

       22. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶22 and therefore denies.

       23. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶23 and therefore denies.

       24. This Defendant admits ¶24.

       25. This Defendant admits ¶25.

       26. This Defendant admits ¶26.

       27. This Defendant denies each and every allegation contained in ¶27.

       28. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶28 and therefore denies.


                                             -3-
          29. This Defendant denies the allegations contained in ¶29.

          30. This Defendant denies the allegations contained in ¶30.

                                  COUNTS I, II, III, IV, V, VI AND IX

          Insomuch as the allegations contained within Counts I, II, III, IV, V, VI and IX are not

directed to Defendant USAA CIC then Defendant USAA CIC makes no response. Should any of

the allegations be construed over and against Defendant USAA CIC then Defendant USAA CIC

denies.

                                               COUNT VII

          COMES NOW Defendant USAA CIC and for its Separate Answer to Count VII of

Plaintiffs’ Third Amended Complaint states:

          56. This Defendant adopts and incorporates its responses to ¶¶1 through 30 and, to the

extent necessary, then denies each and every allegation contained within ¶¶31 through 55, all in

response to ¶56 of Plaintiffs’ Third Amended Complaint.

          57. This Defendant is without sufficient information to admit or deny the allegations

contained within ¶57 and therefore denies.

          58. This Defendant denies each and every allegation contained in ¶58.

          WHEREFORE, Defendant USAA CIC having fully answered Count VII of Plaintiffs’

Third Amended Complaint prays to be dismissed together with proper costs and for any further

such Orders as this Honorable Court deems just and proper under the circumstances.

                                               COUNT VIII

          COMES NOW Defendant USAA CIC and for its Separate Answer to Count VIII of

Plaintiffs’ Third Amended Complaint states:


                                                 -4-
          59. This Defendant adopts and incorporates its responses to ¶¶1 through 58 in response

to ¶59.

          60. This Defendant admits ¶60.

          61.   This Defendant admits that it issued a policy of automobile insurance to Plaintiffs

but since no specific policy number has been identified in its entirety nor the langauge within

then Defendant USAA CIC denies each and every remaining allegation contained in ¶61.

          62. This Defendant admits ¶62.

          63. This Defendant admits ¶63.

          64. This Defendant denies each and every allegation contained in ¶64.

          65. This Defendant denies each and every allegation contained in ¶65.

          66. This Defendant denies each and every allegation contained in ¶66.

          67. This Defendant denies each and every allegation contained in ¶67.

          68. This Defendant denies each and every allegation contained in ¶68.

          WHEREFORE, Defendant USAA CIC having fully answered Count VIII of Plaintiffs’

Third Amended Complaint prays to be dismissed together with proper costs and for any further

such Orders as this Honorable Court deems just and proper under the circumstances.

                                                DAMAGES

          COMES NOW Defendant USAA CIC and for its responses to the section of Plaintiffs’

Third Amended Complaint which is denominated “Damages” states:

          77. This Defendant denies each and every allegation contained in ¶77.

          78. This Defendant denies each and every allegation contained in ¶78 including subpara-

graphs (a) through (f).


                                                 -5-
       WHEREFORE, Defendant USAA CIC having fully answered Plaintiffs’ Third Amend-

ed Complaint prays to be dismissed together with proper cost and for any further such Orders as

this Honorable Court deems just and proper under the circumstances.

                   ADDITIONAL RESPONSES AND AFFIRMATIVE DEFENSES

       COMES NOW Defendant USAA CIC and for its Additional Responses and Affirmative

Defenses states:

       1. This Defendant denies each and every allegation contained within Plaintiffs’ Third

Amended Complaint unless expressly admitted.

       2. This Defendant states that it is entitled, pursuant to Mo. Rev. Stat. §537.060, to an off-

set and reduction against any adverse judgment or verdict which may be rendered in this case by

any amounts or consideration paid to Plaintiff by any other tortfeasor or any primary uninsured

or underinsured carrier, if any.

       3. That Count VIII of Plaintiffs’ Third Amended Complaint fails to state a cause of ac-

tion upon which relief can be granted against Defendant USAA CIC in that Plaintiffs’ cause of

action seeks uninsured motorist protection coverage and, based upon information and belief, both

of the alleged tortfeasors, Defendant Aruba Siddiqi and Defendant David Whitman, were insured

with automobile liability insurance coverage and therefore no uninsured motorist claim exists

against Defendant USAA CIC.

       4. That any uninsured or underinsured insurance policy benefits owed to Plaintiffs by co-

defendant James River Insurance Company are primary to any uninsured or underinsured motor-

ist insurance policy benefits owed by Defendant USAA CIC.




                                                -6-
        5. That Defendant USAA CIC adopts and incorporates all terms, conditions, endorse-

ments, and amendments to any applicable automobile insurance policy which Plaintiffs claim to

impose any obligation upon Defendant USAA CIC for the automobile accident at issue.

                                             /s/ Robert J. Wulff
                                             Robert J. Wulff, Bar No.: 34081MO
                                             Evans & Dixon, L.L.C.
                                             Attorney for Defendant USAA
                                             211 North Broadway, Suite 2500
                                             St. Louis, Missouri 63102
                                             (314) 552-4054 Tel. No.
                                             (314) 884-4454 Fax No.
                                             rjwulff@evans-dixon.com

                                     CERTIFICATE OF SERVICE

         I certify that on November 16, 2020 I electronically filed the above pleading with the
Clerk of Court using the CM/ECF system which will send notification of such filing to all par-
ties/attorneys of record.

/s/ Robert J. Wulff




DMS-#4661296-v1-USAA_ANS_TO_3RD_COMPLT



                                               -7-
